Per Curiam.

The conduct of Captain Barry was cer- • tainly not authorized by the request of Mr. Murphy. He acted however, with the best intentions; and his measures appear to me rather to have lessened than to have increased the risks. The acquittal of the one vessel was probably owing to them; for their papers, showing the property to be Danish, must have insured the condemnation of both. I can see no reason, therefore, why the underwriters should not be held to their responsibility, at d am of opinion the verdicts are neither against law n r evidence.
Judgment for the plaintiffs.